Exhibit 10.1

EXECUTION VERSION

TENDER AND SUPPORT AGREEMENT

TENDER AND SUPPORT AGREEMENT, dated as of July 8, 2015 (this “Agreement”), among
KEYSTONE AUTOMOTIVE OPERATIONS, INC., a Pennsylvania corporation (“Parent”), KAO
ACQUISITION SUB, INC., a Delaware corporation and a direct or indirect
wholly-owned subsidiary of Parent (“Acquisition Sub”), and each of the persons
set forth on Schedule A hereto (each, a “Stockholder”). All terms used but not
otherwise defined in this Agreement shall have the respective meanings ascribed
to such terms in the Merger Agreement (as defined below).

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
of common stock of the Company set forth opposite such Stockholder’s name on
Schedule A (all such shares of common stock, par value $0.001 per share)
(“Company Common Stock”), together with any shares of Company Common Stock that
are hereafter issued to or otherwise directly or indirectly acquired or
beneficially owned by such Stockholder prior to the Termination Date (as defined
below) (collectively “After-Acquired Shares”), being referred to herein as the
“Subject Shares” of such Stockholder), provided that “Subject Shares” shall not
include Shares beneficially owned in the form of Company Options or Company
Restricted Shares, but only to the extent such Company Options or Company
Restricted Shares remain unvested, restricted or unexercised, as the case may
be;

WHEREAS, concurrently with the execution hereof, Parent, Acquisition Sub and The
Coast Distribution System, Inc., a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
it may be amended pursuant to the terms thereof, the “Merger Agreement”), which
provides, among other things, for Acquisition Sub to commence a tender offer
(the “Offer”) to acquire all the outstanding shares of Company Common Stock and
for the Merger of the Company and Acquisition Sub, upon the terms and subject to
the conditions set forth in the Merger Agreement; and

WHEREAS, as a condition to the willingness of Parent and Acquisition Sub to
enter into the Merger Agreement, and as an inducement and in consideration of
Parent and Acquisition Sub entering into the Merger Agreement, each Stockholder
has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER AND VOTE

1.1. Agreement to Tender. Subject to the terms of this Agreement, unless the
Merger Agreement has been validly terminated in accordance with its terms, each
Stockholder hereby agrees to accept the Offer with respect to all the Subject
Shares of such Stockholder and tender or cause to be tendered in the Offer all
of such Stockholder’s Subject Shares that such Stockholder is permitted to
tender under applicable Law pursuant to and in accordance with the terms of the
Offer, free and clear of all Share Encumbrances except for Permitted Share
Encumbrances (each as defined below). Without limiting the generality of the
foregoing, as promptly as practicable after, but in no event later than ten
business days



--------------------------------------------------------------------------------

after, the commencement (within the meaning of Rule 14d-2 under the Exchange
Act) of the Offer (or in the case of any After-Acquired Shares directly or
indirectly issued to or acquired or otherwise beneficially owned by such
Stockholder subsequent to such tenth business day, or in each case if such
Stockholder has not received the Offer Documents by such time, no later than two
business days after the acquisition of such After-Acquired Shares or receipt of
the Offer Documents, as the case may be), each Stockholder shall deliver
pursuant to the terms of the Offer (a) a letter of transmittal (together with
all other documents or instruments required to be delivered by Company
stockholders pursuant to such letter) with respect to all of such Stockholder’s
Subject Shares complying with the terms of the Offer and (b) a certificate or
certificates representing all such Subject Shares that are certificated or, in
the case of Subject Shares that are Uncertificated Shares, written instructions
to such Stockholder’s broker, dealer or other nominee that such Subject Shares
be tendered in the Offer, including a reference to this Agreement, and
requesting delivery of an “agent’s message” or such other evidence, if any, of
transfer as the Payment Agent may request to effect or evidence the transfer
thereof. Each Stockholder agrees that, once any of such Stockholder’s Subject
Shares are tendered, such Stockholder will not withdraw such Subject Shares from
the Offer, unless and until (i) the Merger Agreement shall have been validly
terminated in accordance with its terms, (ii) the Offer shall have been
terminated, withdrawn or shall have expired, or (iii) this Agreement shall have
been terminated in accordance with Section 5.2 hereof. Upon the occurrence of
(i), (ii) or (iii) in the preceding sentence, Parent and Acquisition Sub shall
promptly return, and shall cause the Payment Agent to promptly return, all
Subject Shares tendered by Stockholder.

1.2. Agreement to Vote. Each Stockholder hereby irrevocably and unconditionally
agrees that, subject to the terms of this Agreement, until the Termination Date,
at any annual or special meeting of the stockholders of the Company, however
called, including any adjournment or postponement thereof, and in connection
with any action proposed to be taken by written consent of the stockholders of
the Company, such Stockholder shall, in each case to the fullest extent that
such Stockholder’s Subject Shares are entitled to vote thereon: (a) appear at
each such meeting or otherwise cause all such Subject Shares to be counted as
present thereat for purposes of determining a quorum; and (b) be present (in
person or by proxy) and vote (or cause to be voted), or deliver (or cause to be
delivered) a written consent with respect to, all of such Subject Shares
(i) unless the Merger Agreement has been validly terminated in accordance with
its terms, against any action or agreement that is intended or would reasonably
be expected to (A) result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company contained in the
Merger Agreement or of any Stockholder contained in this Agreement or (B) result
in any of the conditions set forth in Article VIII of the Merger Agreement not
being satisfied in a timely manner; (ii) against any Acquisition Proposal or any
action in furtherance of a specific Acquisition Proposal and (iii) unless the
Merger Agreement has been validly terminated in accordance with its terms,
against any other action, agreement or transaction involving the Company or any
Company Subsidiary that is intended or would reasonably be expected to impede,
interfere with, delay, postpone, adversely affect or prevent the consummation of
the Offer or the Merger or the other transactions contemplated by the Merger
Agreement, including (x) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving the Company (other
than the transactions contemplated by the Merger Agreement); (y) a sale, lease,
license or transfer of a material amount of assets of the Company or any
reorganization, recapitalization or liquidation of the Company; or (z) any
change in the present capitalization of the Company or any amendment or other
change to the bylaws or certificate of incorporation of the Company as in effect
on the date hereof. No Stockholder shall agree or commit to take any action
inconsistent with the foregoing. Subject to the proxy granted under Section 1.3
below, each Stockholder shall retain at all times the right to vote the Subject
Shares (with respect to which the Stockholder is entitled to vote) in such
Stockholder’s sole discretion, and without any other limitation, on any matters
other than those set forth in this Section 1.2 that are at any time or from time
to time presented for consideration to the Company’s stockholders generally.

 

2



--------------------------------------------------------------------------------

1.3. Irrevocable Proxy. Solely with respect to the matters described in
Section 1.2, for so long as the Termination Date has not occurred, each
Stockholder hereby irrevocably grants to, and appoints, Parent, and any
individual designated in writing by Parent, and each of them individually, as
its proxy and attorney-in-fact with full power of substitution and
resubstitution, for and in the name, place and stead of such Stockholder, to the
full extent of such Stockholders’ voting rights with respect to all such
Stockholders’ Subject Shares (which proxy is irrevocable and which appointment
is coupled with an interest, including for purposes of Section 212 of the DGCL),
to vote, and to execute written consents with respect to, all such Stockholders’
Subject Shares (with respect to which the Stockholder is entitled to vote) on
the matters described in Section 1.2 and in accordance therewith. Each
Stockholder hereby affirms that such irrevocable proxy is given in connection
with the execution of the Merger Agreement and that such irrevocable proxy is
given to secure the performance of the duties of such Stockholder under this
Agreement. Each Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Each
Stockholder agrees to execute any further agreement or form reasonably necessary
or appropriate to confirm and effectuate the grant of the proxy contained
herein. Such proxy shall automatically terminate upon the occurrence of the
Termination Date. Parent may terminate this proxy with respect to a Stockholder
at any time at its sole election by written notice provided to such Stockholder.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants, severally and not jointly, to Parent
and Acquisition Sub that:

2.1. Authorization; Binding Agreement. If such Stockholder is not an individual,
such Stockholder is duly organized and validly existing in good standing under
the Laws of the jurisdiction in which it is incorporated or constituted and the
consummation of the transactions contemplated hereby are within such
Stockholder’s entity powers and have been duly authorized by all necessary
entity actions on the part of such Stockholder, and such Stockholder has full
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby. If such Stockholder is an
individual, such Stockholder has full legal capacity, right and authority to
execute and deliver this Agreement and to perform such Stockholder’s obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Stockholder and constitutes a valid and binding obligation of such
Stockholder enforceable against such Stockholder in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting or relating to
creditors’ rights generally and to general principles of equity (the
“Enforceability Limitations”). If such Stockholder is married, and any of the
Subject Shares of such Stockholder constitute community property or otherwise
need spousal or other approval for this Agreement to be legal, valid and
binding, this Agreement has been duly executed and delivered by such
Stockholder’s spouse and is enforceable against such Stockholder’s spouse in
accordance with its terms (except as enforceability may be limited by the
Enforceability Limitations.

2.2. Non-Contravention. Neither the execution and delivery of this Agreement by
such Stockholder nor the consummation of the transactions contemplated hereby
nor compliance by such Stockholder with any provisions herein will (a) if such
Stockholder is not an individual, breach, violate, contravene or conflict with,
or result in a default under any provision of, the certificate of incorporation
or

 

3



--------------------------------------------------------------------------------

bylaws (or other similar governing documents) of such Stockholder, (b) require
any Consent of, or registration, declaration or filing with, any Governmental
Body on the part of such Stockholder, except for the filing of such reports as
may be required under Sections 13(d) and 16 of the Exchange Act in connection
with this Agreement and the transactions contemplated hereby, (c) violate,
contravene or conflict with, or result in a breach of any provisions of, or
require any consent, waiver or approval or result in a default or loss of a
benefit (or give rise to any right of termination, cancellation, modification or
acceleration or any event that, with the giving of notice, the passage of time
or otherwise, would constitute a default or give rise to any such right) under
any of the terms, conditions or provisions of any Contract or other instrument
or obligation to which such Stockholder is a party or by which such Stockholder
or any of its Subject Shares are bound, (d) result (or, with the giving of
notice, the passage of time or otherwise, would result) in the creation or
imposition of any Share Encumbrance of any kind on any asset of such Stockholder
(other than one created by Parent or Acquisition Sub or otherwise pursuant to
this Agreement), or (e) violate, contravene or conflict with any Law or Order
applicable to such Stockholder or by which any of its Subject Shares are bound,
except for any of the foregoing as could not reasonably be expected, either
individually or in the aggregate, to impair, impede, delay or frustrate the
ability of such Stockholder to perform such Stockholder’s obligations hereunder
or to consummate the transactions contemplated hereby on a timely basis.

2.3. Ownership of Subject Shares; Total Shares. Such Stockholder is the record
and/or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all
such Stockholder’s Subject Shares and has good and marketable title to all such
Subject Shares free and clear of any Liens, proxies, voting trusts or
agreements, understandings or arrangements inconsistent with this Agreement or
the transactions contemplated hereby, or any other encumbrances or restrictions
whatsoever on title, transfer or exercise of any rights of a stockholder in
respect of such Subject Shares (collectively, “Share Encumbrances”), except for
any such Share Encumbrance that may be imposed pursuant to (i) this Agreement
and (ii) any applicable restrictions on transfer under the Securities Act or any
state securities law (collectively, “Permitted Share Encumbrances”). The shares
of Company Common Stock listed on Schedule A opposite such Stockholder’s name
constitute all of the shares of Company Common Stock owned by such Stockholder,
beneficially or of record, as of the date hereof, and, other than Company
Options and Company Restricted Shares, such Stockholder does not own,
beneficially or of record, any restricted stock, restricted stock units,
options, warrants or other rights to acquire shares of Company Common Stock or
any securities convertible into or exchangeable for shares of Company Common
Stock.

2.4. Voting Power. Such Stockholder has sole voting power with respect to all
such Stockholder’s Subject Shares, and sole power of disposition, sole power to
issue instructions with respect to the matters set forth in Article I and
Article IV herein, sole power to demand or waive any appraisal rights with
respect to the Subject Shares and sole power to agree to all of the matters set
forth in this Agreement, in each case with respect to all such Stockholder’s
Subject Shares.

2.5. Absence of Litigation. With respect to such Stockholder there is no
proceeding pending against, or, to the knowledge of such Stockholder, threatened
against such Stockholder or any of such Stockholder’s properties or assets
(including any Subject Shares) before or by any Governmental Body that would
reasonably be expected to prevent, delay or impair the consummation by such
Stockholder of the transactions contemplated by this Agreement or otherwise
impair such Stockholder’s ability to perform its obligations hereunder.

2.6. Reliance. Such Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of its own choosing. Such Stockholder
understands and acknowledges that Parent and Acquisition Sub are entering into
the Merger Agreement in reliance upon such Stockholder’s execution, delivery and
performance of this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB

Parent and Acquisition Sub represent and warrant to the Stockholders that:

3.1. Organization and Qualification. Each of Parent and Acquisition Sub is a
duly organized and validly existing corporation in good standing under the Laws
of the jurisdiction of its organization.

3.2. Authority for this Agreement. Each of Parent and Acquisition Sub has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Acquisition
Sub have been duly and validly authorized by all necessary entity action on the
part of each of Parent and Acquisition Sub, and no other entity proceedings on
the part of Parent and Acquisition Sub are necessary to authorize this
Agreement. This Agreement has been duly and validly executed and delivered by
Parent and Acquisition Sub and constitutes a legal, valid and binding obligation
of each of Parent and Acquisition Sub, enforceable against each of Parent and
Acquisition Sub in accordance with its terms (except as enforceability may be
limited by applicable the Enforceability Limitations).

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Each Stockholder hereby covenants and agrees that until the Termination Date:

4.1. No Transfer; No Inconsistent Arrangements. Except as provided hereunder,
such Stockholder shall not, directly or indirectly, (a) create or permit to
exist any Share Encumbrance, other than Permitted Share Encumbrances, on any of
such Stockholder’s Subject Shares, (b) transfer, sell, assign, gift, hedge,
pledge or otherwise dispose of (including by depositing, submitting or otherwise
tendering any such Subject Shares into any tender or exchange offer), or enter
into any derivative arrangement with respect to (collectively, “Transfer”), any
of such Stockholder’s Subject Shares, or any right or interest therein (or
consent to any of the foregoing), (c) enter into any Contract, option or other
agreement (including profit sharing agreement), arrangement or understanding
with respect to any Transfer of such Stockholder’s Subject Shares or any
interest therein, (d) grant or permit the grant of any proxy, power-of-attorney
or other authorization or consent in or with respect to any such Stockholder’s
Subject Shares, (e) deposit or permit the deposit of any of such Stockholder’s
Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to any of such Stockholder’s Subject Shares, or
(f) take or permit any other action that would in any way restrict, limit or
interfere with the performance of such Stockholder’s obligations hereunder or
otherwise make any representation or warranty of such Stockholder herein untrue
or incorrect. Any action taken in violation of the foregoing sentence shall be
null and void ab initio. If any involuntary Transfer of any of such
Stockholder’s Subject Shares shall occur (including a sale by such Stockholder’s
trustee in any bankruptcy, or a sale to a purchaser at any creditor’s or court
sale), the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Shares subject to all of the restrictions, obligations,
liabilities and rights under this Agreement, which shall continue in full force
and effect until valid termination of this Agreement. Notwithstanding anything
in

 

5



--------------------------------------------------------------------------------

this Agreement to the contrary, until the Termination Date, such Stockholder
shall not, directly or indirectly, accept any tender offer or exchange offer
that constitutes an Acquisition Proposal and shall not tender any Subject Shares
in any such tender offer or exchange offer.

4.2. No Exercise of Appraisal Rights. Such Stockholder forever waives and agrees
not to exercise any appraisal rights or dissenters’ rights in respect of such
Stockholder’s Subject Shares that may arise in connection with the Merger unless
the Merger Agreement is validly terminated in accordance with its terms.

4.3. Documentation and Information. Such Stockholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent, except as may be required by
applicable Law (provided that reasonable notice of any such disclosure will be
provided to Parent). Such Stockholder consents to and hereby authorizes Parent
and Acquisition Sub to publish and disclose in all documents and schedules filed
with the SEC or other Governmental Body or applicable securities exchange, and
any press release or other disclosure document that is required in connection
with the Offer, the Merger and any other transactions contemplated by the Merger
Agreement, such Stockholder’s identity and ownership of the Subject Shares, the
existence of this Agreement and the nature of such Stockholder’s commitments and
obligations under this Agreement, and such Stockholder acknowledges that Parent
and Acquisition Sub may, in Parent’s sole discretion, file this Agreement or a
form hereof with the SEC or any other Governmental Body or securities exchange.
Such Stockholder agrees to promptly give Parent any information it may
reasonably require for the preparation of any such disclosure documents, and
such Stockholder agrees to promptly notify Parent of any required corrections
with respect to any written information supplied by such Stockholder
specifically for use in any such disclosure document, if and to the extent that
any such information shall have become false or misleading in any material
respect. Such Stockholder makes no representations, and shall have no liability
to Parent, Acquisition Sub or the Company or any of their respective Affiliates,
with respect to any other disclosure made by Parent, Acquisition Sub, the
Company or any of their respective Affiliates (other than such Stockholder), or
with respect to any other information contained in any such disclosure
documents.

4.4. Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

4.5. Waiver of Certain Actions. Such Stockholder hereby agrees not to commence
or participate in, and to take all actions necessary to opt out of any class in
any class action with respect to, any claim, derivative or otherwise, against
Parent, Acquisition Sub, the Company or any of their respective successors
(a) challenging the validity of, or seeking to enjoin or delay the operation of,
any provision of this Agreement or the Merger Agreement (including any claim
seeking to enjoin or delay the consummation of the Offer or the Closing) or
(b) alleging a breach of any duty of the Board of Directors of the Company in
connection with the Merger Agreement, this Agreement or the transactions
contemplated thereby or hereby. Notwithstanding Section 5.2, in the event the
Offer is consummated, this Section 4.5 shall survive the consummation of the
Offer indefinitely.

4.8. Reasonable Best Efforts. Unless the Merger Agreement has been validly
terminated in accordance with its terms, such Stockholder shall use its
reasonable best efforts to take, or cause to be taken, any and all actions and
to do, or cause to be done, and to assist Parent, Acquisition Sub and the
Company in doing, any and all things, necessary, proper or advisable to
consummate and make effective the Offer, the Merger and the other Transactions.

 

6



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given (and shall be deemed
to have been duly given upon receipt) by delivery by hand, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified by like notice): (i) if to Parent or Acquisition
Sub, to the address or facsimile number set forth in Section 10.2 of the Merger
Agreement and (ii) if to a Stockholder, to such Stockholder’s address or
facsimile number set forth on a signature page hereto, or to such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to each other party hereto.

5.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the first to occur of (a) the valid
termination of the Merger Agreement in accordance with its terms, (b) the
Effective Time, (c) the acceptance for payment by Acquisition Sub of all of the
Shares validly tendered pursuant to the Offer and not properly withdrawn,
(d) upon mutual written consent of the parties to terminate this Agreement, and
(e) the date of any modification, waiver or amendment of the Merger Agreement in
a manner that reduces the Minimum Condition, or the amount or changes the form
of consideration payable to such Stockholder (the date of termination with
respect to any Stockholder being referred to herein as the “Termination Date”).
Upon termination of this Agreement, no party shall have any further obligations
or liabilities under this Agreement; provided, however, that (x) nothing set
forth in this Section 5.2 shall relieve any party from liability for any willful
or intentional breach of this Agreement prior to termination hereof, (y) the
provisions of this Article V (excluding 5.14) shall survive any termination of
this Agreement, and (z) the provisions of Section 4.5 shall survive any
termination of the date hereof in the event the Offer has been consummated.

5.3. Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of Parent, Acquisition Sub, and
any Stockholder affected by such amendment. Any agreement on the part of a party
to any extension or waiver with respect to this Agreement shall be valid only if
set forth in an instrument in writing signed on behalf of such party. The
failure of any party to this Agreement to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights.

5.4. Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger is consummated.

5.5. Entire Agreement. This Agreement, together with Schedule A, and the other
documents and certificates delivered pursuant hereto, constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter of this
Agreement.

5.6. Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties, except that either Parent or Acquisition Sub may
assign, in its sole discretion, any of or all its rights, interests and
obligations under this Agreement to Parent (in the case of Acquisition Sub) or
to any direct or indirect Subsidiary of Parent, but no such assignment shall
relieve Parent or Acquisition Sub, as applicable, of any of its obligations
under this Agreement. Any purported assignment without such consent shall be
void. Subject to the preceding sentences, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

7



--------------------------------------------------------------------------------

5.7. Specific Enforcement; Jurisdiction. (a) The parties acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions, or any other appropriate form of
equitable relief, to prevent breaches of this Agreement and to enforce
specifically the performance of the terms and provisions of this Agreement in
any court referred to in Section 5.7(b), without the necessity of proving the
inadequacy of money damages as a remedy (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. Each of the parties acknowledges and agrees that the right
of specific enforcement is an integral part of the transactions contemplated by
this Agreement and without such right, none of the parties would have entered
into this Agreement.

(b) Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware (or, if such
court shall be unavailable, any state or federal court sitting in the State of
Delaware) for the purpose of any proceeding arising out of or relating to this
Agreement or any of the transactions contemplated hereby, and each of the
parties hereby irrevocably agrees that all claims with respect to such
Proceeding may be heard and determined exclusively in such court. Each of the
parties hereto (i) consents to submit itself to the personal jurisdiction of the
Court of Chancery of the State of Delaware (or, if such court shall be
unavailable, any state or federal court sitting in the State of Delaware) in the
event any Proceeding arises out of this Agreement or any of the transactions
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(iii) irrevocably consents to the service of process in any Proceeding arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, on behalf of itself or its property, in accordance with Section 5.1
(provided that nothing in this Section 5.7(b) shall affect the right of any
party to serve legal process in any other manner permitted by Law) and
(iv) agrees that it will not bring any Proceeding relating to this Agreement or
any of the transactions contemplated hereby in any court other than the Court of
Chancery of the State of Delaware (or, if such court shall be unavailable, any
state or federal court sitting in the State of Delaware). The parties hereto
agree that a final trial court judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law; provided, however, that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, such final trial court judgment.

5.8. Waiver of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
respect of any Proceeding arising out of this Agreement or any of the
transactions contemplated hereby. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such party would not, in the event of any Proceeding, seek to
enforce the foregoing waiver and (b) acknowledges that it and the other parties
hereto have been induced to enter into this Agreement by, among other things,
the mutual waiver and certifications in this Section 5.8.

5.9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

8



--------------------------------------------------------------------------------

5.10. Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

5.11. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
adverse to any party.

5.12. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to Parent, Acquisition Sub, and the applicable Stockholder.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic image scan transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

5.13. Interpretation. The rules of construction set forth in Section 1.3 of the
Merger Agreement shall apply to this Agreement, mutatis mutandis.

5.14. Further Assurances. Each Stockholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.

5.15. Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder of the Company, and not in such
Stockholder’s capacity as a director, officer or employee of the Company.
Notwithstanding anything herein to the contrary, nothing herein shall in any way
restrict a director or officer of the Company in the taking of any actions (or
failure to act) in his or her capacity as a director or officer of the Company,
or in the exercise of his or her fiduciary duties in his or her capacity as a
director or officer of the Company, or prevent or be construed to create any
obligation on the part of any director or officer of the Company from taking any
action in his or her capacity as such director or officer, and no action taken
solely in any such capacity as an officer or director of the Company shall be
deemed to constitute a breach of this Agreement.

5.16. Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

5.17. Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

[Signature Pages Follow.]

 

9



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

KEYSTONE AUTOMOTIVE OPERATIONS, INC. By:

/s/ Walter P. Hanley

Name: Walter P. Hanley Title: Vice President KAO ACQUISITION SUB, INC. By:

/s/ Walter P. Hanley

Name: Walter P. Hanley Title: Vice President STOCKHOLDER

/s/ James Musbach

Name: James Musbach STOCKHOLDER

/s/ Thomas R. McGuire

Name: Thomas R. McGuire STOCKHOLDER

/s/ Robert S. Throop

Name: Robert S. Throop STOCKHOLDER

/s/ Ben A. Frydman

Name: Ben A. Frydman

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER

/s/ Sandra A. Knell

Name: Sandra A. Knell STOCKHOLDER

/s/ Dennis A. Castagnola

Name: Dennis A. Castagnola STOCKHOLDER

/s/ David A. Berger

Name: David A. Berger

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   Number of Shares of Company
Common Stocki  

James Musbach

     282,007   

Thomas R. McGuire

     315,034   

Robert S. Throop

     25,000   

Ben A. Frydman

     11,000   

Sandra A. Knell

     123,549   

Dennis A. Castagnola

     110,517   

David A. Berger

     81,154   

 

i  The shares shown in the table do not include unvested restricted shares
outstanding as of July 8, 2015.